Citation Nr: 1803596	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for migraine headaches.

2. Entitlement to service connection for migraine headaches, claimed as the result of in-service herbicide exposure.

3. Entitlement to service connection for residuals of traumatic brain injury (TBI), to include migraine headaches.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a disability of the right knee.

7. Entitlement to service connection for a disability of the right hip.

8. Entitlement to service connection for an acquired psychiatric disability.
9. Entitlement to an evaluation higher than 10 percent for residuals of a fracture of the right distal tibia and fibula with scarring, secondary to a gunshot wound.

10. Entitlement to an increased initial evaluation for sensory neuropathy of the right lower extremity, currently rated as 10 percent disabling.  

11. Entitlement to a total disability evaluation due to individual unemployability due to service connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the RO denied an increased rating for service-connected residuals of a fracture of the right distal tibia and fibula.  The RO determined that the Veteran had submitted new and material evidence to reopen a previously denied claim for service-connected disability compensation for migraine headaches, but proceeded to deny the reopened claim on the merits.  In the same decision, the RO denied service connection for head trauma and stress due to an in-service gunshot wound, tinnitus, hearing loss, and a claimed disability of the right hip.  The Veteran timely appealed each of these rulings.  In a second rating decision, issued November 2012, the RO denied service connection for a right knee disability and granted service connection for sensory neuropathy of the right lower extremity, assigning an initial 10 percent disability rating.  The Veteran appealed both the denial of his right knee claim and the adequacy of the initial rating assigned for sensory neuropathy. 

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Today's decision describes certain issues differently from the way the RO identified them in its May 2011 rating decision and in its statement of the case (SOC) issued in October 2014.  First, the issue described by the RO as "service connection for head trauma and stress due to gunshot wound" has been reorganized as two separate claims - service connection for residuals of TBI and service connection for an acquired psychiatric disorder.  The scope of the issue identified by the RO potentially includes two sets of symptoms (physical head trauma and psychiatric stress) and the Veteran's notice of disagreement (NOD), received in December 2011, separately mentions "head trauma" and "stress condition" in listing the denied benefits which he seeks on appeal.  After receiving this statement from the Veteran, the RO arranged a VA psychological conditions examination in May 2012.  Based on the examiner's opinion that the Veteran did not meet the diagnostic criteria for post-traumatic stress disorder (PTSD), the October 2014 SOC denied the claim on the grounds that the evidence did not show the existence of a current disability.  The Veteran perfected his appeal of both issues by specifically referring to TBI and PTSD in his substantive appeal (VA Form 9).  Thus, it is clear that a psychiatric claim was raised by the record and remains part of this appeal.  Identifying the claims for compensation for TBI and for a psychiatric disorder as separate issues facilitates clarity and is in the Veteran's best interests. 

Secondly, the RO identified service connection for migraine headaches and head trauma or TBI as separate issues.  The Board has a duty to adopt a broad interpretation of the Veteran's claim when such an interpretation is reasonable and is in his best interests.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  But under the circumstances of this case, the RO's characterization of the issues related to migraine headaches potentially undermines VA's ability to comply with that duty.  This is the only conclusion consistent with two separate factual assertions submitted by the Veteran, either of which, if true, could make him eligible to receive compensation for migraine headaches.  A letter from the Veteran, received in October 2010, suggests that his exposure to the tactical herbicide Agent Orange caused him to develop migraine headaches.  The Veteran's attorney has submitted multiple statements, and one medical opinion, indicating that migraine headaches are a result of TBI.  To protect the Veteran's ability to receive benefits if either statement proves to be true, the Board has characterized the Veteran's headaches claim as two separate issues: (1) entitlement to service connection for migraine headaches, claimed as the result of in-service herbicide exposure, and (2) entitlement to service connection for residuals of traumatic brain injury (TBI), to include migraine headaches.  

In his hearing testimony, the Veteran suggested that he retired from his most recent employment in 2014, because he was no longer able to travel, which had been a significant part of his most recent job.  A subsequent letter to the Board from the Veteran's attorney, received in September 2017, asserts that, "During his BVA hearing, [the Veteran] testified that he retired from his civilian occupation because his medical conditions were affecting his ability to do his job.  The noted medical conditions are the conditions on appeal to BVA."

The Veteran's testimony, together with the recent letter from his representative, raises the issue of whether his claimed service-connected disabilities prevent him from working.  In other words, it raises the issue of his eligibility for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  When the issue of TDIU is raised by the record during the appeal of a claim for an increased rating, the issue of TDIU is considered part of the pending claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consistent with this principle, the Board has identified TDIU as yet another issue in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Both of the increased rating claims and the claims for service connection for a psychiatric disorder, migraine headaches, TBI, hearing loss, a right hip disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2008, the RO denied service connection for migraine headaches; the Veteran did not appeal that decision nor did he submit new and material evidence within one year.

2. Evidence submitted since the May 2008 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish service connection for a claimed disability manifested by migraine headaches.

3. The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The May 2008 decision denying service connection for migraine headaches is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2017).

2. Evidence received since the May 2008 decision is new and material and the previously denied claim for service connection for migraine headaches is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2008, the RO issued a rating decision denying the Veteran's initial claim for service connection for migraine headaches.  At that time, the available evidence consisted of an e-mail message from the Veteran, service treatment records, and a report from a VA Medical Center indicating that the Veteran was not present for a scheduled examination.  None of these materials included any evidence of a head injury in service; nor did they include medical records documenting treatment or diagnosis for migraine headaches.

Because the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of service connection for migraine headaches, the May 2008 decision is final.  See 38 U.S.C.A. § 7105.

Since the May 2008 rating decision, the Veteran submitted written statements from two former soldiers who, like the Veteran, were deployed to Vietnam in 1970.  Both statements identify the Veteran as a member of the crew of a helicopter which came under attack by enemy forces in August 1970.  According to the statement of the co-pilot of the helicopter, the Veteran sustained a gunshot wound to the foot during the attack and, after the helicopter returned to the relative safety of a friendly base and the Veteran removed his helmet, "we were shocked to see that not only was he shot in the leg. Miraculously a bullet had passed cleanly thru [sic] the slide slot for his visor. The round creased his head and left some blood, skin and hair on the top of the inside of his helmet."    

To support his request to reopen the previously denied claim, the Veteran also submitted medical records from a physician in private practice.  Multiple progress notes from this physician include an assessment of migraine headaches and describe treatment with prescription pain medications.  

For the purpose of the Veteran's request to reopen his claim, the Board must presume that the newly submitted evidence is credible.  See Justus, 3 Vet. App. at 513.  Because similar evidence was not available to agency decisionmakers in May 2008, the new evidence is new and material and the previously denied claim for service connection for migraine headaches will be reopened.

II. Service Connection for Tinnitus

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a),  3.159 and 3.326(a) (2017).  Because the Board is granting the claim for service connection for tinnitus, further discussion of the VCAA with respect to that claim is unnecessary.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is considered an "organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a) (list of chronic diseases for which presumptive service connection is available).  See Fountain v. McDonald, No. 13-0540, 27 Vet. App. 258, 271 (2015).

To help decide service connection claims for hearing loss and tinnitus, the RO arranged for an examination by a VA audiologist, which took place in September 2010.  The diagnosis section of the examiner's report indicates current tinnitus.  
Moreover, as a layperson, the Veteran is competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   The evidence therefore satisfies the "current disability" requirement of the Veteran's claim.

At the hearing, the Veteran testified that he operated a machinegun in an Army helicopter during combat operations in Vietnam.  This testimony is corroborated by the written statements from two persons who served on the crew of the same helicopter.  The Veteran was exposed to loud noise from the firing of artillery, rockets, and other weapons.  He also operated a machinegun.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of a claim for service-connected disability compensation.   See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley, 5 Vet. App. at 159 (jet aircraft noise).   For these reasons, the Board concludes that the Veteran sustained an injury during military service.  

Thus, the success of this claim depends on whether a causal relationship exists between the Veteran's current tinnitus and in-service acoustic trauma.  In the opinion of the September 2010 VA examiner, it was unlikely that the Veteran's tinnitus was incurred in service.  The examiner explained his opinion by noting that, according to service treatment records, the Veteran's hearing was within normal limits shortly before his discharge from the Army.  Likewise, the service treatment records did not mention tinnitus.  

To support his claim, the Veteran submitted the report of a physician in private practice, dated January 2012.   Like the VA examiner, the report includes a diagnosis of tinnitus.  Unlike the VA examiner, the physician opined that tinnitus was the result of in-service noise exposure: "He flew in helicopters with loud noise.  It was so loud that he could not carry on a normal conversation without shouting.  This caused noise induced hearing loss and tinnitus."  To support his opinion, the physician noted that the Veteran had not been issued ear plugs and that his post-service employment did not involve exposure to similarly loud noise.  

The Veteran's combat service is also significant in resolving the issue of service connection for tinnitus.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

The claimant in Reeves presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  See Reeves, 682 F.3d at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C.A. § 1154(b) should be applied.  The Federal Circuit rejected the argument that the Board had no need to apply the combat presumption because the Board had agreed with the claimant that he suffered acoustic trauma in service.  Rather, the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999.

The Veteran in this case made the following written statement, "The tinnitus began at the time I was shot and persists to this day."  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred his current tinnitus during his service in Vietnam.  Because hearing loss, the claimed disability in Reeves, depends on the application of technical criteria, see 38 C.F.R. § 3.385 (2017), while tinnitus can be diagnosed by a layperson, see Charles, 16 Vet. App. at 374, the argument for applying the combat presumption under the circumstances of this case is perhaps even stronger than it was in Reeves.  

The Board has considered the absence of tinnitus from the service treatment records.  But the report of medical history forms he completed in service did not ask him whether he experienced ringing in the ears.  It is also reasonable to suppose that, given the presence of a more immediately serious gunshot wound in service, the Veteran may have experienced tinnitus, but not mentioned it to medical personnel.  Under these circumstances, the Veteran's credible statements, together with the favorable opinion of the Veteran's private physician, demonstrate that it is at least as likely as not that tinnitus had its onset during active duty service.  

The evidence is therefore approximately evenly balanced as to whether in-service acoustic trauma caused the Veteran's tinnitus.  With reasonable doubt resolved in favor of the Veteran, the Board finds that tinnitus was incurred in 
service.  See 38 U.S.C.A. § 1154, 5107(b).


ORDER

New and material evidence has been submitted to reopen a previously denied claim for service connection for migraine headaches.  The appeal is allowed to that extent.

Entitlement to service connection for tinnitus is granted.


REMAND

Service Connection for Hearing Loss

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The AOJ denied service connection for a bilateral hearing loss disability because, according to audiometric test results obtained by the September 2010 VA examiner, the Veteran's auditory thresholds and speech recognition scores do not meet the criteria for a hearing loss disability.  

According to the January 2012 report from a physician in private practice, the physician reviewed another set of hearing test results, dated September 2008 and obtained by Dr. G.T., a physician associated with the Cooper Clinic in Dallas, Texas.  The report of Dr. G.T. is not part of the claims file and the January 2012 report does not repeat the specific hearing test results which the physician apparently read in Dr. G.T.'s report.  For this reason, it is unclear whether the author of the January 2012 report applied the criteria in 38 C.F.R. § 3.385 when opining that the Veteran had a hearing loss disability which was related to in-service acoustic trauma.

In a deferred rating decision, dated March 2014, at least one employee of the AOJ commendably noticed that the September 2008 audiogram from Dr. G.T. was missing and noted that the Veteran should be asked to authorize VA to obtain Dr. G.T.'s report.  Unfortunately, the record does not indicate that the AOJ ever asked the Veteran to provide the September 2008 audiogram or to authorize VA to obtain it.  Because it is not clear that further attempts to obtain this potentially relevant record would be futile, the Board must remand the hearing loss issue so that the AOJ may attempt to obtain missing record.  

Increased Rating Claims

The Veteran has requested increased compensation for his service-connected residuals of a fracture of the right distal tibia and fibula with scarring, secondary to a gunshot wound (currently rated 10 percent disabling) and for sensory neuropathy of the right lower extremity (also rated 10 percent disabling).  To assess the severity of both disabilities, the RO arranged for examinations, which took place in September 2010 and August 2012, respectively.

During his November 2016 Board hearing, the Veteran testified that the symptoms of his disabilities had worsened in severity since the prior examinations.  In a written brief, submitted in January 2017, the Veteran's attorney has asserted that both conditions are "much worse today" than they were at the time of examinations.

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Board must therefore remand both increased rating claim for a new examination.

It is significant that the September 2010 VA examiner attempted to assess the severity of current residuals of a fracture of the right distal tibia and fibula by administering range of motion test results, but the examiner did not indicate whether the range of motion was tested during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the new examination should comply with 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016).  

Psychiatric Disorder

To help decide whether the Veteran currently has a psychiatric disorder which is related to military service, the AOJ arranged an examination in May 2012.  Section one of the report ("Diagnostic Summary") gave a negative answer to the question "Does the Veteran have a diagnosis of PTSD that conforms to DSM-IV criteria based on today's evaluation?"  Instead, the examiner noted a diagnosis of alcohol abuse in remission.  He assigned a global assessment of functioning (GAF) score of 78 and wrote that the Veteran did not have more than one diagnosed mental disorder.  

In the examiner's opinion, the Veteran's mental disorder - alcohol abuse in remission - did not cause symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication.  He explained that the Veteran's experiences in Vietnam such as carrying body bags in a helicopter and being shot, satisfied "criterion A" for a PTSD diagnosis under the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) - in other words, these stressors were sufficiently severe to cause PTSD.  

But, according to the examiner, the Veteran's symptoms did not satisfy criteria B and C, each of which is needed for a PTSD diagnosis under DSM-IV. With respect to criterion B ("The traumatic event is persistently experienced in 1 or more of the following ways") the examiner wrote that "The traumatic event is not persistently reexperienced."  For criterion C ("Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by 3 or more of the following:") the examiner wrote that only one of the 8 sub-criteria were present, specifically "efforts to avoid thoughts, feelings or conversations associated with the trauma . . . ." 

Although the evidence satisfied criterion D, i.e., the Veteran had at least two kinds of persistent symptoms of increased arousal which were not present before the trauma -"hypervigilance and exaggerated startle response" - the examiner's report indicates that all four criteria (A, B, C and D) were essential to a PTSD diagnosis under the DSM-IV standards.  

The Board must remand the psychiatric disorder claim due to amendments to VA regulations which removed references to DSM-IV and replaced them with references to the Fifth edition of the same treatise (DSM-5).  The DSM-5 criteria apply to claims certified for appeal to the Board on or after August 4, 2014.  See 80 Fed. Reg. 14308, 14309 (March 19, 2015).  Although the March 2012 VA examiner thoroughly explained his application of the DSM-IV criteria, his report fails to address whether the Veteran would qualify for a mental disorder diagnosis under DSM-5.

For these reasons, the claim for service connection for a psychiatric disorder must be remanded for a new opinion which applies the legally relevant criteria to the Veteran's psychiatric symptoms.  

Service Connection for Disabilities of the Right Knee and Right Hip

The Veteran has requested that his current disabilities of the right knee and right hip are the secondary results of his in-service fracture of the right distal tibia and fibula.  
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017).

The AOJ arranged a VA knee and lower leg examination in August 2012.  The diagnoses were right hip bursitis, right hip myofascial syndrome, and right knee patellofemoral syndrome.  In the examiner's opinion, none of these were the secondary results of a service-connected disability.  For the right knee, the examiner wrote, "There is nothing in the currently accepted, peer reviewed, credible and authoritative orthopedic literature that demonstrates that a well healed fracture of an ankle (distal tibia/fibula) with or without altered gait will cause conditions of a knee joint.  No evidence of [degenerative joint disease] as per today's [x-rays].  It is this examiner's opinion that the right knee is not secondary to the service connected right ankle condition."  The examiner provided a substantially similar rationale for rejecting the possibility of secondary service connection for the right hip.  

According to the Veteran, the service-connected fracture of the right distal tibia and fibula has prevented him from walking normally.  Over time, the argument continues, changes in his gait have caused him to develop the disabilities of the right knee and right hip which were diagnosed by the August 2012 VA examiner.  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Veteran's attorney has argued that the August 2012 examiner's unfavorable opinions concerning secondary service connection for the right knee and right hip are based on an inaccurate factual premise - that the service-connected fracture was "a well healed fracture . . . ."  To support this argument, the attorney has emphasized a finding of the September 2010 VA examination, which was arranged to help decide the increased rating claim for the tibia and fibula fracture.  This report quotes x-ray findings indicating "Deformity of the distal fibula consistent with history of prior trauma."  According to the Veteran's attorney, the continued presence of this deformity many years after the in-service injury is inconsistent with the August 2012 examiner's suggestion that the service-connected fracture was "well healed . . . ."  

To support the Veteran's claim, the private physician's January 2012 report included a favorable opinion on secondary service connection for the right knee and right hip.  According to the physician, "The gunshot wound injured the supporting structures of the ankle and the nerves in the right ankle.  This has caused an antalgic gait and bowing of the tibia, lengthening it actually in the lower leg causing an abnormal strain on the medial collateral ligament of the right knee and the right hip bursa and iliotibial tract as well as the right hip joint and sacroiliac joint.  This abnormal gait has caused traumatic arthritis and tendonitis of the right hip, right ankle and right knee."  

The Veteran's attorney argues that the Board should reject the inadequate August 2012 VA opinion on secondary service connection and grant compensation for the right knee and right hip based on the contrary opinion of the January 2012 report.  

The Board agrees that the August 2012 report is inadequate to decide the claim.  But there are also weaknesses in the private physician's report.  For example, the private physician failed to discuss medical treatment notes from, dated April 2008 and September 2008, both of which indicate that the Veteran's gait was normal.  The August 2012 VA examination report, moreover, described the Veteran's gait disturbance as a "very slight" limp.  Under these circumstances, a new medical opinion would be useful to reconsider and attempt to reconcile the conflicting medical evidence, particularly with respect to the existence and extent of any gait disturbance and the effects, if any, of the claimed gait disturbance on the development of current disabilities of the right knee and right hip.  

Migraine Headaches and Other Claimed Residuals of Traumatic Brain Injury

The AOJ arranged for a traumatic brain injury examination in April 2011. The examiner's report, however, does not describe the examiner's qualifications.  According to VA's Adjudication Procedures Manual, a TBI examination must be performed by physiatrist, psychiatrist, neurologist, or neurosurgeon.  See M21-1, III. iv. 3. D. 2. j.  Because it is unclear whether the AOJ complied with this requirement, the Board must remand the TBI and migraine headaches claims for a new examination.   

With respect to TBI specifically, it is likely that the April 2011 VA examination would be inadequate even if its author were one of the specialists authorized by the manual to perform TBI examinations.  The April 2011 examiner gave the following explanation for his conclusion that he could not diagnose traumatic brain injury: "No history of significant direct trauma to the head.  No significant residuals to indicate TBI."  

It is clear from the written statements of the Veteran, and from the statements of former members of the crew of an Army helicopter which came under attack in August 1970, that, during the attack in which the Veteran was shot in the foot or ankle, he also discovered, after removing his helmet, that a bullet had grazed the side of his head, leaving blood, skin, and hair on the top of the inside of his helmet.  

The April 2011 examiner's opinion is inadequate because it is not clear to the reader because whether the examiner simply overlooked this information or whether, instead, the examiner determined that the Veteran did suffer a wound to the head during combat, but determined that the wound did not cause a traumatic brain injury.  Certain clinical signs, such as loss of consciousness, loss of memory, or alteration in mental state, which may or may not resolve with chronic disability, must occur before a head injury qualifies as a TBI event for the purpose of VA regulations.  See M21-1, III. iv. 4. G .2 .b.  The January 2012 private physician's report included an opinion indicating that the Veteran did have a TBI in service, but that "[the Veteran] has not noticed any difficulty with thinking, concentrating, memory, either initially or subsequently."  For these reasons, the currently available evidence is inadequate to decide the TBI claim and a new examination, with a qualified specialist, should be arranged on remand.

As for the Veteran's claim for service connection for migraine headaches based on an in-service disease, injury or event other than TBI, the AOJ did not obtain a clear medical opinion.  The April 2011 VA examiner acknowledged the Veteran's complaints of migraine headaches, but indicated that the etiology of headaches was unclear.  On remand, a VA examiner should provide a new medical opinion concerning the nature and etiology of the Veteran's migraine headaches, independent of the opinion concerning migraine headaches as a claimed result of TBI.  

Although the statutory and regulatory presumption of service-connection does not apply to migraine headaches, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  Accordingly, on remand, the examiner should address the Veteran's suggestion that he developed migraine headaches due to his claimed exposure to herbicides.  The post-remand examiner should also address hearing testimony indicating that the Veteran experienced the onset of headache symptoms when repairing trucks in 1972, less than one year after his discharge from active duty.  The examiner should indicate whether the Veteran's migraine headaches are an organic disease of the nervous system.   

TDIU

The Veteran's request for a TDIU rating is inextricably intertwined with the service connection and increased claims which the Board is remanding.  The remanded claims, if they are resolved in the Veteran's favor, could potentially affect whether the Veteran is eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).  The Board will remand the Veteran's TDIU appeal pending the resolution of the intertwined issues.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to provide a written authorization for VA to obtain the results of hearing tests recorded by Dr. G.T., a physician associated with the Cooper Clinic in Dallas, Texas, on or about September 2008 and described in a September 2014 deferred rating decision which is part of the Veteran's claims file.  All efforts to obtain the missing records, including copies of any negative responses from potential custodians of the record, should be described in writing and associated with the electronic claims file.

If the Veteran provides the authorization necessary to obtain the requested records, and the requested records are unavailable, the AOJ should notify the Veteran of the results of its attempts to obtain the records and give him the opportunity to obtain the records himself.

2. Obtain an addendum opinion from the psychologist who examined the Veteran in May 2012 on the nature and etiology of his claimed psychiatric disorder.  If for any reason the May 2012 is not available, the requested opinion should be obtained from another qualified person.  If it is necessary, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file, including electronic and any paper records.

For the purpose of the Veteran's claim for disability benefits, the examiner is advised that a current disability is any disability which existed at any time the Veteran filed his claim (July 2010) or any time during the pendency of the claim.  The examiner is further advised that, because the Veteran's claim was not certified to the Board until after August 2014, he or she should use the DSM-5 criteria for the diagnosis of mental illness.

After the records review and examination, if any, are complete, the examiner should identify all acquired psychiatric disorders using the DSM-5 criteria and, for each identified disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that each identified disability was incurred during active duty service or is otherwise related to any in-service disease, injury or event.   The examiner must provide a complete rationale for all opinions expressed.  

3. Schedule the Veteran for a TBI examination to be conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon.  All pertinent symptomatology, findings and clinical manifestations must be reported in detail. All appropriate studies, including additional neuropsychological testing, if indicated, should be performed.  Following review of the claims file, the examiner is requested to respond to the following questions:

a) Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has any symptoms and/or residuals of in-service TBI, including migraine headaches?  Any and all residuals and/or impairment should be delineated.

b) Whether any claimed residuals of TBI are attributable to other disabilities, or are more likely unrelated to an incident of service and are of post service onset.

c) A complete rationale must be provided for all opinions.  The examiner is requested to discuss prior medical evidence in detail and reconcile any contradictory findings.  If the examiner's opinion is that the Veteran did not experience a TBI event in service or that no current residuals of in-service TBI exist, the examiner's should explain how to he or she has reconciled these conclusions with the Veteran's testimony, during the attack in which the Veteran was shot in the foot or ankle, that after removing his helmet, the Veteran and his fellow-soldiers discovered that a bullet grazed the side of his head, leaving blood, skin, and hair on the top of the inside of his helmet.  

4.  After the TBI examination is complete, the AOJ should obtain a separate opinion concerning the nature and etiology of the Veteran's claimed migraine headaches based on potential causes other than TBI.  If a new in-person examination is needed before the examiner can provide the requested opinion, another examination should be arranged.  The examiner should be provided with copies of the entire VA claims file, including electronic and any paper records.

After the records review and examination, if any, are complete, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches began in service or are otherwise related to any in-service disease, injury or event, including in-service exposure to herbicides in Vietnam.  The examiner should further indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches are an organic disease of the nervous system.

The examiner should provide a full rationale for his or her opinion.  In explaining the medical reasons for the examiner's conclusions, the examiner should discuss the hearing testimony indicating that the Veteran first experienced the onset of migraine headaches when repairing trucks for a private employer in 1972, less than 12 months after his discharge from active duty.  

5. The Veteran should be scheduled for a VA
examination to ascertain the current severity of his service-connected residuals of a fracture of the right distal tibia and fibula.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with this disability should be noted. 

In addition to all findings identified on the appropriate examination forms, the examiner should determine the effective range of motion in the joints affected by current residuals of an in-service fracture of the distal tibia and fibula and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

6. The Veteran should be scheduled for a VA
examination to ascertain the current severity of his service-connected sensory neuropathy of the right lower extremity.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with this disability should be noted. 

7. Obtain an addendum opinion from a qualified medical professional concerning the nature and etiology of the Veteran's claimed disabilities of the right knee and right hip.  If a new in-person examination is needed before the examiner can provide the requested opinion, another examination should be arranged.  The examiner should be provided with copies of the Veteran's entire VA claims file.

After the records review and examination, if any, are complete, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a claimed change in the Veteran's gait secondary to his service connected fracture of the right distal tibia and fibula caused or aggravated his current disabilities of the right knee and/or right hip.  

If the examiner concludes that the right knee and/or right hip disability was aggravated by gait changes associated with a service-connected fracture of the right distal tibia and fibula, the examiner should comment on when the onset of aggravation took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the right knee and/or right hip disabilities.  If a baseline is established, the examiner should comment on how much the right knee and/or right hip disability has worsened in severity, if at all, from the time the baseline was established to the current level of severity.

In explaining his or her opinion, for both the right knee and the right hip, the examiner should specifically discuss the opinion contained in a report of a private physician dated January 2012, which indicates that, "The gunshot wound injured the supporting structures of the ankle and the nerves in the right ankle.  This has caused an antalgic gait and bowing of the tibia, lengthening it actually in the lower leg causing an abnormal strain on the medial collateral ligament of the right knee and the right hip bursa and iliotibial tract as well as the right hip joint and sacroiliac joint.  This abnormal gait has caused traumatic arthritis and tendonitis of the right hip, right ankle and right knee."  The examiner should also discuss private medical treatment records, dated April 2008 and September 2008, both of which indicate that the Veteran's gait was normal, and the August 2012 VA examination report's description of the Veteran's gait disturbance as a "very slight" limp.  

In the examiner's explanation for his or her opinions on secondary service connection for both the right knee and right hip, the examiner should attempt to clarify whether residuals of the service-connected tibia and fibula fracture have interfered with the Veteran's gait and, if so, whether that gait disturbance was sufficient to cause or aggravate current disabilities of the right knee and right hip.  If it is the examiner's opinion that a gait disturbance did exist, but that it is unlikely that a gait disturbance was sufficiently significant to affect the right knee or right hip, the examiner should thoroughly explain the medical reasons for that conclusion.  

8. The AOJ must carefully review the examination reports and opinions requested above and ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

9. The AOJ should conduct any development that may be indicated with respect to the issue of entitlement to TDIU as a consequence of the outcome of the remanded service connection and increased rating claims.

10. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If any requested benefit is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


